Citation Nr: 1209191	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-37 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to October 1969.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims on appeal.

With respect to the Veteran's claims for entitlement to service connection for hearing loss and tinnitus, upon review the Board notes a timely substantive appeal for these claims are not of record.  Indeed, the record indicates that the Veteran intended to withdraw these claims; however, after he was inadvertently scheduled for a VA audio examination in August 2010 he attempted to continue his former claim.  The RO appears to have accepted these statements in lieu of a timely substantive appeal and the July 2011 supplemental statement of the case (SSOC) considered the issues and the issues subsequently were certified to the Board in September 2011.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a right hip disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A right hip disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

Two VCAA letters dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  One of the March 2006 letters from the RO explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not indicated treatment with VA for his claimed disabilities.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his right hip in April 2011 and for his hearing loss and tinnitus in August 2010.  With respect to the examination of the right hip, the examiner diagnosed, in relevant part, status post right total hip arthroplasty and polyethylene wear / osteolysis secondary to the arthroplasty.  The examiner concluded, however, that it was less likely as not that the right hip disability was caused by an in-service injury to the right hip.  At the August 2010 examination, audiometric testing indicated the Veteran had a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2011) and the Veteran also reported tinnitus.  The VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not incurred in service.  Contrary to the representative's assertion, the examiners took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical examination and audiological or diagnostic testing.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability or arthritis within one year of service; indeed, neither disability was diagnosed until multiple years after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes the Veteran is in receipt of, among other awards and medals, the combat infantry badge (CIB), for his combat service in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Hearing Loss and Tinnitus Claims

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure during his combat service, to include from mortars and heavy artillery.  

Given the Veteran's combat service and his representations that he was exposed to artillery and mortar fire during that time, exposure to significant acoustic trauma is likely and may be presumed.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  Indeed, the Veteran denied ear, nose, or throat trouble at his September 1969 separation examination.  He also denied hearing loss at that time.  Audiological testing in September 1969 showed hearing acuity within normal limits.  Significantly, the Veteran has not reported in-service hearing difficulty or tinnitus.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss or tinnitus for over 30 years after service.  The Veteran first complained about ear problems in January 1992, during treatment for sinus problems.  At that time, the Veteran also noted some blockage in the ears.  His ears were re-checked in February 1992 and were noted to be "perfectly OK."  

The next medical notation of hearing problems was from July 2007, more than a year after filing his claim for service connection for hearing loss and tinnitus.  At that time, he reported in-service noise exposure from mortars and did not discuss post-service noise exposure.  The Veteran noted hearing problems in the presence of distracting background noise and that his wife said the Veteran had difficulty hearing her.  He also discussed tinnitus that waxed and waned.  The treatment record indicated that an audiogram showed hearing loss above 3000 Hertz (Hz).  The assessment was high frequency hearing loss that was causing tinnitus and difficulty hearing.  The examiner noted a significant history of noise exposure in the past.      

In August 2010, the Veteran received an audiological evaluation from a VA audiologist.   The Veteran discussed a post-service work history as a forklift mechanic.  He noted bilateral hearing difficulties beginning about 10 years previously and bilateral ringing tinnitus that began 10 to 15 years ago and had gotten progressively worse.  He reported problems hearing in crowds and that his wife complained about problems hearing her.  The Veteran discussed in-service noise exposure from mortars and heavy artillery without hearing protection and post-service noise exposure that included 26 years of work as a mechanic with occasional use of hearing protection depending on the environment.  Following audiometric testing, the examiner diagnosed bilateral normal to moderately severe sensorineural hearing loss and tinnitus.  As to etiology, the examiner indicated that due to the Veteran's normal hearing at discharge, remoteness of reported onset, and longstanding history of occupational noise exposure that it was less likely than not that his current hearing loss and tinnitus were incurred during military service.  The examiner concluded that it was as likely as not that his current tinnitus was an associated symptom of his hearing loss.  

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  

Initially, the Board notes that the Veteran has current diagnoses of bilateral hearing loss disability as defined under 38 C.F.R. § 3.385, as well as a tinnitus disability.

As to the etiology of that hearing loss and tinnitus, however, the Board finds the opinions expressed in the August 2010 VA audiologist's examination report credible and probative.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist considered the Veteran's reported in-service noise exposure to mortar and heavy artillery, but based on the normal audiogram at separation, the remoteness of reported onset of hearing acuity and tinnitus problems, and the longstanding history of post-service occupational noise exposure concluded that it was less likely than not that the current hearing loss or tinnitus was incurred in service.  As such, the Board concludes the August 2010 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability and tinnitus are related to service.

The Board acknowledges that the July 2007 private treatment record noted a significant in-service history of noise exposure.  As discussed above, such noise exposure has been conceded.  The private physician did not, however, link the Veteran's current hearing loss or tinnitus to that in-service noise exposure.  As such, the Board finds the record of no probative value with respect to determining the etiology of the Veteran's current hearing loss and tinnitus.

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to acoustic trauma from mortar rounds and heavy artillery during combat operations in Vietnam.  In that regard, the Veteran is certainly competent to report that he experiences difficulty hearing, and tinnitus is the type of disability that is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran concedes that he did not have continuous hearing difficulty or tinnitus from service.  Rather, the Veteran stated during his August 2010 VA examination that his hearing difficulty began in approximately 2000 and his tinnitus approximately between 1995 and 2000, or more than 20 years after service.  As noted above, in January and February 1992 while discussing problems with blockage of his ears the Veteran did not discuss any ongoing problems with hearing acuity or tinnitus, which supports his statements made during the August 2010 VA examination that his problems began at some point thereafter.  The Board finds it compelling that the August 2010 VA examiner considered the Veteran's statements regarding the symptomatology of his hearing loss and tinnitus over time in rendering the opinion, but still concluded that his current hearing loss and tinnitus were unrelated to service.  

By contrast, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and tinnitus and in-service noise exposure where any decreased hearing acuity and tinnitus did not manifest until multiple years, even more than 25 years, after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss and tinnitus were not diagnosed until decades after service.  No medical professional has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran concedes that he did not notice any decreased hearing acuity or tinnitus until many years after service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Hip Claim

The Veteran alleges he has a current right hip disability due to his military service.  Specifically the Veteran contends that his diagnosed arthritis of the right hip that required a right hip arthroplasty in July 1997 was a direct result of an injury incurred jumping out of a helicopter in 1968 while serving in Vietnam.  

The Veteran's service treatment records do not include reports of right hip problems during service.  As discussed above, however, as the claimed right hip injury occurred during combat operations in Vietnam while jumping out of a helicopter and such activity is consistent with the Veteran's MOS and service history, such injury will be presumed.  The Veteran has stated that on jumping out of the helicopter he landed heavily on his right leg and face.  He initially thought that the leg was broken and struggled to walk for the remainder of the day.  That evening a medic examined the Veteran and provided aspirin.  The next day the Veteran received more aspirin.  

The Veteran's separation examination in September 1969 indicated normal lower extremities.  The Board acknowledges the Veteran's claim that he was not afforded an examination at separation, but the Board finds that claim not credible as the separation report of record included specific information about the Veteran, including height, weight, temperature, blood pressure, pulse, near and distance vision, and the previously discussed audiogram.  Given this extremely specific information obtained, the Board finds it highly unlikely that no separation examination was performed.  Moreover, a contemporaneous Report of Medical History signed by the Veteran denied orthopedic problems (although nothing relating solely and specifically to the right hip).  Given the foregoing, the Board finds the Veteran's denial of an examination at separation less than credible.

After service, in June 1978 the Veteran sought treatment for ride-sided back pain and hip pain that began about 4 weeks previously.  He noted that the problem was similar to problems experienced 7 years previously.  On examination, the hip was normal, but there was some tenderness in the right lumbar spine.  The assessment was low back syndrome.  At his next documented appointment, in August 1978, the Veteran did not report any right hip or back problems.  Nor did he report right hip problems for multiple years thereafter.  Of potential significance, private records indicated stress testing on a treadmill in approximately February 1985 for heart problems without reports of right hip problems.

The next treatment record noting right hip problems was in February 1992.  At that time, the Veteran noted right hip pain for 1.5 years and that Motrin was variably helpful.  The diagnosis was arthritis.  Thereafter, the Veteran sought regular treatment for right hip problems and eventually underwent a total right hip arthroplasty in July 1997 due to degenerative arthritis.  A November 1995 initial evaluation by the Veteran's orthopedist indicated that the Veteran reported right hip pain for many years.  The physician expressed surprise that the Veteran continued to work 40 hours per week as a forklift mechanic.  The Veteran's history also was complicated by an August 1995 work-place back injury that included radiating pain down the right lower extremity.  

In support of his claim, the Veteran submitted an October 2009 letter from his private family physician that indicated, "In my opinion, [the Veteran's] military [sic] and his jumping from helicopters almost certainly played some role in the development of his arthritis.  No one is able to say how significant that role may have been, but his development of serious arthritic issues suggests it had to play some role."

The Veteran was afforded a VA examination in April 2011 with an orthopedist.  The examiner noted review of the claims file.  The Veteran discussed his in-service hip injury and subsequent treatment for one or two days without diagnosis or subsequent treatment.  The examiner discussed the Veteran's 1997 right hip replacement and subsequent symptomatology.  Following physical examination, the examiner diagnosed status post right total hip arthroplasty and polyethylene wear / osteolysis secondary to the hip replacement.  As to etiology, the examiner discussed the October 2009 private physician's opinion, but that the letter, "offers essentially no medical science to support his opinion.  Additionally if he alleges veteran[']s right hip arthritis was caused by repetitive injuries incurred while in service (jumping out of helicopters) why would only the right hip be affected to a significant degree and not the left?  Accordingly, this opinion offers little if any support for veteran[']s claim."  The examiner also discussed the Veteran's initial post-service treatment for right hip pain in June 1978 and his report of onset several weeks earlier.  Based on the complaints and as the contemporaneous diagnosis was low back syndrome, the examiner concluded, "This episode clearly refers to a low back condition with referred or radicular pain to right hip / leg and not a right hip condition."  Based on the foregoing, the examiner concluded that it was less likely as not that the Veteran's right total hip arthroplasty for degenerative arthritis was caused by an in-service injury to the right hip.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current right hip disability that was incurred in or aggravated by his military service.

The Board finds the opinions as to the etiology of the Veteran's right hip degenerative arthritis expressed in the April 2011 VA examination report highly probative.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The VA examiner discussed the Veteran's attribution of an in-service right hip injury with subsequent treatment, his post-service treatment records, and the October 2009 family physician's letter.  The examiner explained how the initial June 1978 treatment record for right hip and back pain clearly referenced a back condition, based on the contemporaneous examination and assessment.  The Board notes that the examiner's conclusion is supported by the next complaint of right hip pain, from February 1992 as discussed above, that indicated right hip problems only for the previous 1.5 years.  Moreover, the examiner outlined the lack of medical evidence or support in the October 2009 private physician's letter attributing some measure of the Veteran's right hip arthritis to jumping from helicopters in service.  As such, the examiner concluded that it was less likely as not that the Veteran's post-service degenerative arthritis of the right hip was caused by any in-service right hip injury.  Given the foregoing, the Board concludes the April 2011 examiner's opinion is fully explained and consistent with the evidence of record.  

By contrast, the Board finds the opinions expressed in the October 2009 private family physician's letter of very limited probative value.  Although the physician did link some measure of the Veteran's right hip degenerative arthritis, as outlined above by the April 2011 VA examiner, the physician did not provide any detailed rationale or scientific basis for his conclusion.  Moreover, as a family physician he presumably has less expertise in evaluating the etiology of orthopedic injuries than the April 2011 VA orthopedist.  See, e.g., Sklar v. Brown, 5 Vet. App. 140 (1993).  As such, the Board affords significantly less probative weight to the October 2009 private physician's opinion than the April 2011 VA examiner's opinion.

The Board also has considered the Veteran's statements.  As noted above, he claims that his current right hip disability was caused by jumping out of a helicopter and landing awkwardly in 1968.  In this regard, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as right hip pain, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran's claim is complicated by the absence of claimed or documented continuity of right hip problems from service.  As discussed above, the earliest reports of right hip problems were attributed to a low back condition and at the time of his initial diagnosis of right hip arthritis, in February 1992, he reported a 1.5 year history of right hip pain.  The Board also notes the potential significance of the Veteran's 26 year post-service work history in a potentially physically demanding job of forklift mechanic.  Given the absence of a continuity of symptomatology and the Veteran's lack of medical competency to make a complex medical conclusion linking right hip problems first noted years after service to one specific in-service incident, the Board affords far greater weight to the findings of the April 2011 VA examiner who, after physical examination, interview of the Veteran, review of the claims file, and appropriate diagnostic testing concluded that the Veteran's current right hip disabilities were less likely as not due to his military service.  See Jandreau, 492 F.3d at 1377.  

The Board has considered the contention raised by the Veteran's representative in August 2011 that the April 2011 VA examiner's opinion discounting the October 2009 family physician's letter was inadequate as the orthopedist did not consider the Veteran's allegation of a specific right hip injury in-service as the basis for his right hip arthritis being worse than his left.  The Board does not find this argument persuasive.  The April 2011 orthopedist's overall criticism of the October 2009 opinion was that it offered essentially no medical science in support of the contention.  The April 2011 VA orthopedist then specifically responded to the October 2009 physician's statement that the Veteran's right hip arthritis was due to "his jumping from helicopters," which clearly attributed the arthritis to multiple jumps rather than one specific injury.  In the course of explicitly critiquing that statement, the April 2011 orthopedist's failure to discuss the Veteran's contention that his right hip problems were due to one specific injury in the course of critiquing the letter certainly was appropriate.  As discussed above, in the course of rendering his overall opinion, the April 2011 orthopedist clearly contemplated the Veteran's contention that his right hip problems were caused by a single injury from a jump from a helicopter and the Veteran and his representative have not argued otherwise.

In summary, the most competent evidence of record indicates that right hip degenerative arthritis was not diagnosed until decades after service.  The Board concludes that the medical opinions of the April 2011 VA orthopedist far outweigh the lay contentions of the Veteran and unexplained medical conclusions of the October 2009 family physician.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a right hip disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right hip disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


